Citation Nr: 1549928	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  07-17 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for left knee trauma with residual scar, to include right hip injury. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel






INTRODUCTION

The Veteran had active military service from April 1970 to March 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was scheduled for hearings before a Veterans Law Judge in July 2013 and July and October 2015.  He rescheduled the first two hearing dates and failed to report to the third.  As such, and because he has not asked for a rescheduling of the last hearing, his request is deemed to be withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Service treatment records document that the Veteran was seen twice in service of left knee injuries.  First, he was seen in November 1970 following an accident on MIKE boat in Vietnam.  The second accident occurred in December 1972 when the Veteran dropped a locker on his left knee.  

The Veteran has diagnoses of degenerative joint disease and left medial meniscus tear.  See Loma-Linda VAMC treatment medical records dated in June 2006 and July 2009.  He contends that these disorders are related to his in-service injuries.

In July 2007, the Veteran was afforded a VA examination.  The examiner was unable to opine whether the Veteran's left knee pain, and symptoms, were related to his noted in-service injuries without resorting to speculation.  See Addendum Opinion.  The examiner did not provide a rationale for his finding that an opinion could not be made.

If an examiner concludes that there is insufficient information to provide an etiologic opinion without resulting to mere speculation, the examiner should state why.  Specifically, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's left knee pathology.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Therefore, a new VA examination is required in order to obtain an etiology opinion.

In addition to above, the Veteran also asserts that he suffers from right hip disability is due to the same in-service falls/injuries.  See January 2006, Statement in Support of Claim.  He also argues that his right hip pain is the result of overuse caused by his left knee disability.  See Loma-Linda VAMC treatment medical record dated in April 27, 2006.  The record reflects that the Veteran has not been afforded a VA examination regarding the nature and etiology of his right hip disorder.  Therefore, the Board finds that he must be provided with an examination.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding pertinent VA and private treatment records not already of record in the claims file. 

2. Then, schedule the Veteran for a VA examination, by an examiner different from the July 2007 VA examiner, to determine the nature and etiology of his left knee and hip disabilities.  The examiner must review the claims file and must note that review in the report.

Based on an examination of the Veteran and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's left knee disability is related to his active service, to specifically include his documented left knee injuries in service.  

Special attention is directed to in-service knee injuries that occurred on November 24, 1970 and December 22, 1972.  The examiner must discuss these two incidents in relation to the Veteran's current knee disabilities.

The examiner should also diagnose any current hip disability.  The examiner should provide an opinion is it at least as likely as not (50 percent or more probability) that any current hip disability had its onset in or is etiologically-related to any period of the Veteran's active duty service or manifested within one year after the Veteran's period of active duty.  Further, if it determined that the left knee disability is related to service, the examiner must comment on whether it is at least likely as not that any current right hip disability was (a) caused or (b) aggravated by the left knee disability.

In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, the lay statements of record, his service treatment records, VA medical records and VA examination reports.

Note:  A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. Thereafter, the issue on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of the case.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

